Mr. Justice Scott delivered the opinion of the Court. The testimony rejected was clearly competent: indeed no other evidence was competent, unless a foundation had been laid for secondary evidence by proof of the loss of this that the court rejected. Those proceedings before the justice were the very foundation of the complaint, and by these the plaintiff proposed to make out the first point in his case, to wit: his prosecution and acquittal. (2 Greenl. Ev., p. 427, § 449. 4 Phil. Ev., p. 253. Beebe v. De Baun, 3 Eng., p. 570.) Let the judgment be reversed, and the cause remanded.